FILED
                    UNITED STATES COURT OF APPEALS                          AUG 06 2013

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




SAMUEL QUINTON BONNER,                           No. 10-55237

              Petitioner - Appellant,            D.C. No. 8:99-cv-00091-DOC-
                                                 MAN
  v.                                             Central District of California,
                                                 Santa Ana
TERRI GONZALEZ, Warden,

              Respondent - Appellee.             AMENDING ORDER


Before: PAEZ and IKUTA, Circuit Judges, and SEEBORG, District Judge.*



       The memorandum disposition filed on May 16, 2013, is hereby amended as

follows:

       Page 2, line 17, delete “twenty-nine months” and insert “twenty-one
       months” in its place.

       With this amendment, the Petitioner’s Motion for Rehearing is DENIED.

The petition for rehearing en banc was circulated to the judges of the court, and no

judge requested a vote for en banc consideration. Petitioner’s Motion for




       *
             The Honorable Richard Seeborg, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.
Rehearing En Banc is therefore DENIED. No further petitions for rehearing or

rehearing en banc will be entertained.




                                         2